                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                8:18CR197
                                           )
      vs.                                  )
                                           )
VLADIMIR CLEMENTE JAVIER,                  )                  ORDER
                                           )
                   Defendant.              )


     This matter is before the court on the Unopposed Motion to Continue Trial [29].
Counsel needs additional time to conduct additional investigation. For good cause
shown,

      IT IS ORDERED that the Motion to Continue Trial [29] is granted, as follows:

      1. The jury trial now set for December 31, 2018, is continued to April 1, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and April 1, 2019 shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: December 19, 2018.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
